UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2011 or  TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1600 Stout Street, Suite720 Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303)572-8900 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. ¨ Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $13,172,362 as of March 31, 2011. As of December 21, 2011, the registrant had 439,078,759 shares of common stock outstanding. FORWARD-LOOKING STATEMENTS Certain statements contained in this Annual Report constitute “forward-looking statements”. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and elsewhere in this Annual Report. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. CURRENCIES All amounts expressed herein are in U.S.dollars. 2 PETROHUNTER ENERGY CORPORATION FORM10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2011 INDEX Page PARTI Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 11 Item 4. (Removed and Reserved) 11 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements and Supplementary Data. 19 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 41 Item 9A. Controls and Procedures 41 Item 9B. Other Information 42 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 42 Item 11. ExecutiveCompensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item 13. Certain Relationships and Related Transactions, and Director Independence 47 Item 14. Principal Accounting Fees and Services 49 PARTIV Item 15. Exhibits, Financial Statement Schedules 50 3 PARTI ITEM1. BUSINESS General PetroHunter Energy Corporation (collectively, with its subsidiaries, referred to herein as “PetroHunter”, “Company”, “we”, “us” or “our”), formerly Digital Ecosystems Corp. (“Digital”), is an oil and gas exploration company, which currently holds oil and gas interests located in the Piceance Basin of Western Colorado, and in the Beetaloo Basin in the Northern Territory in Australia through an equity investment.Since our inception in 2005, our business activities have been financed by raising capital through the sale of common stock, and through the issuance of notes and convertible notes. Digital was incorporated on February21, 2002, under the laws of the State of Nevada. On February10, 2006, Digital entered into a Share Exchange Agreement (the “Agreement”) with GSL Energy Corporation (“GSL”) and certain shareholders of GSL pursuant to which Digital acquired more than 85% of the issued and outstanding shares of common stock of GSL, in exchange for shares of Digital’s common stock. On May12, 2006, the parties to the Agreement completed the share exchange and Digital changed its business to the business of GSL. Subsequent to the closing of the Agreement, Digital acquired all the remaining outstanding stock of GSL, and effective August14, 2006, Digital changed its name to PetroHunter Energy Corporation and reincorporated under the laws of the State of Maryland. In October 2006, GSL Energy Corporation changed its name to PetroHunter Operating Company. As a result of the Agreement, GSL became a wholly-owned subsidiary of PetroHunter. Since this transaction resulted in the former shareholders of GSL acquiring control of PetroHunter, for financial reporting purposes the business combination was accounted for as an additional capitalization of PetroHunter (a reverse acquisition with GSL as the accounting acquirer). In March 2006, GSL acquired a 50% interest in four exploration permits held by Sweetpea Petroleum Pty Ltd. (“Sweetpea”), an Australian corporation; and effective January1, 2007, we acquired 100% of the common shares of Sweetpea from MAB Resources, LLC (“MAB”), a Delaware limited liability company which is also in the business of oil and gas exploration and development, and was at the time our largest shareholder. In September 2008, Sweetpea sold 50% of its original 100% working interest in the four exploration permits to Falcon Oil & Gas Ltd. (“Falcon”). Falcon established a subsidiary, Falcon Oil & Gas Australia Limited (“Falcon Australia”) to hold this interest. An additional 25% interest in the permits was sold to Falcon in June 2009.In April 2010, Sweetpea exchanged its remaining 25% interest in the permits for 25% of the then outstanding shares of Falcon Australia in order to consolidate the interest in this property to facilitate its further financing.In September 2010, Falcon Australia completed a private placement of its shares, thus diluting the ownership interest of Sweetpea and Falcon. As of September 30, 2011, PetroHunter through Sweetpea owns approximately 24% of Falcon Australia, which in turn owns the four exploration permits covering 7 million gross acres in Australia, including one well (collectively known as the Beetaloo Basin Project), and ten well bores and surrounding spacing acreage in the Piceance Basin in Western Colorado. These oil and gas wells have not yet commenced oil and gas production. Our annual report on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, as well as any amendments to such reports and all other filings pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available free of charge to the public on the Company’s website at http://petrohunter.com. To access the Company’s SEC filings, select “SEC FILINGS” under the INVESTOR RELATIONS tab on the Company’s website. You may also request a copy of these filings at no cost by making written or telephone requests for copies to our principal executive offices at PetroHunter Energy Corporation, Investor Relations, 1600 Stout Street, Suite 720, Denver, CO 80202. The telephone number is (303)572-8900 and the facsimile number is (303)648-4439. Our periodic and current reports filed with the SEC can be found on our website and on the SEC’s website at www.sec.gov. 4 Business Strategy During the year ended September 30, 2011, we continued to focus our efforts on two core areas: the Beetaloo Basin in Australia and the Piceance Basin of Western Colorado. Beetaloo Basin Project -Australia As of September 30, 2011, Sweetpea owned approximately 24% of Falcon Australia, which owns the four exploration permits in the Northern Territory, comprising the Beetaloo Basin Project. Sweetpea participated in the deepening of the Shenandoah #1A to 2,714 meters (8,904 feet) during the year ended September 30, 2009. During September 2007, Sweetpea had drilled that well (as 100% working interest owner and operator as the Shenandoah #1) to a total depth of 1,555 meters (5,102 feet). From December 2009 to February 2011, Falcon Australia was engaged in raising funds for further exploration. In February 2011, Falcon Australia entered into a letter of intent with a unit of Hess Corporation for the acquisition by Hess of an interest in three of the four exploration permits in the Beetaloo Basin.A definitive evaluation and participation agreement was executed with Hess in April 2011. Falcon Australia, in which we hold an equity method investment re-entered the Shenandoah #1 well in September 2011 for testing operations.Operations were completed in November 2011with five intervals having been tested. We have also applied for three additional exploration permits in the Northern Territory in Australia covering an additional 1.8 million acres that are adjacent to our Beetaloo Basin Project acreage. Subsequent to September 30, 2011 we have substantially advanced the negotiations on two of the three permits. Buckskin Mesa Project -Piceance Basin, Colorado The Buckskin Mesa Project area was purchased on September 17, 2005 from MAB, subject to certain agreements with Daniels Petroleum Company (“DPC”).The property is located in the northern part of the Piceance Basin in Rio Blanco County, Colorado.The acquisition included 20,000net acres and five previously drilled wells that were shut-in. PetroHunter drilled five wells on this acreage during the years ended September 30, 2007 and 2008. We attempted to complete three of these wells in the quarter ending March 31, 2009; however, we were not successful in completing these three wells. All ten wells are shut-in. Per the agreement with DPC we were required to drill 5 additional wells by July 31, 2009, or pay DPC $2,000,000 or return these leases to DPC. We did not drill these additional five wells. In June 2010, we executed a letter of intent to transfer a significant portion of our interests into a vehicle formed to fund exploration of these interests, Buckskin Mesa, LLC. We were unsuccessful in finding partners for this project and returned the leases to DPC subsequent to December 31, 2010. We continue to own ten well bores and surrounding spacing acreage in the Piceance Basin, but such assets are pledged to secure the repayment of debt.We hope to find one or more buyers for these assets to reduce the related debt. Marketing and Pricing In the past, we derived our revenues principally from the sale of natural gas and associated condensate production from wells operated by us and others in the Piceance Basin, in Western Colorado. Our revenues were determined, to a large degree, by prevailing natural gas prices for production situated in the Rocky Mountain Region of the United States, specifically, Colorado.Energy commodity prices in general and the Company’s regional prices in particular, have been and continue to be highly volatile. We currently have no revenue or revenue producing assets. Natural Gas Marketing In the past, we sold all of our natural gas production to a diverse group of third-party, non-affiliated entities in a portfolio of transactions of various durations and prices (daily, monthly and longer term), under a marketing 5 agreement with EnCana Oil & Gas USA, which was the operator of our eight producing gas wells that we sold effective December 1, 2008. Since that sale, we have not produced or sold any natural gas. Competition We operate in the highly competitive oil and gas areas of acquisition and exploration, areas in which other competing companies have substantially larger financial resources, operations, staffs and facilities. Such companies may be able to pay more for prospective oil and gas properties or prospects and to evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Employees At September30, 2011, we had one full time equivalent employee. In addition, we utilized the services of one full time consultant. Our employees are not covered by a collective bargaining agreement. Environmental Regulation We are affected by environmental regulations through our ownership of our well bores and spacing acreage.Exploration and drilling activities from wells and natural gas facilities, including the operation and construction of pipelines, plants and other facilities for transporting, processing, treating or storing oil, natural gas and other products are subject to stringent federal, state and local laws and regulations governing environmental quality, including those relating to oil spills and pollution control, that are constantly changing. Compliance with existing federal, state and local laws, rules and regulations governing the release of materials in the environment or otherwise relating to the protection of the environment, could have a material effect upon our business operations, capital expenditures, operating results or competitive position. ITEM1A. RISK FACTORS Risks Related to Our Business We have a limited operating history and have generated only very limited revenues. We have incurred significant losses and will continue to incur losses for the foreseeable future.If we fail to secure significant sources of funding in the short term, we may not be able to continue in existence. The report of our independent registered public accounting firm on the financial statements for the years ended September30, 2011 and 2010 includes an explanatory paragraph relating to significant doubt and uncertainty of our ability to continue as a going concern.We have an accumulated deficit of $292,987,591 as of September 30, 2011 and generated losses of $7,013,787 for the year then ended. For the 2011 fiscal year, we did not own any revenue producing assets and thus do not have the ability to generate sufficient cash flows to provide working capital to pay overhead expenses. Without adequate financing, we may not be able to continue in existence. As a result of severe cash flow constraints, we have experienced substantial difficulties in meeting our short term cash needs, particularly in relation to our past due financing and vendor commitments. Substantially all of our assets are pledged, and extreme volatility in energy pricing and a deteriorating global economy are creating great difficulties in the capital markets and have greatly hindered our ability to raise debt and/or equity capital. Further, as the result of a series of asset sale transactions, we no longer have proven reserves, which will increase our difficulties in obtaining any financing. During the two years ended September 30, 2011, we obtained minimal debt financing from related parties which we expect will not continue in the near future. Our liabilities exceeded our current assets by $14,561,719 as of September 30, 2011, and substantially all of our current assets are concentrated in marketable equity securities we received in conjunction with the sale of assets to a related party. Those securities have experienced a dramatic decline in value and the price of these securities remains highly volatile. 6 We have completed several significant asset dispositions during the past years, which leaves us with two primary projects that are both undeveloped and subject to substantial risks. During the years ended September 30, 2011 and 2010, we experienced significant dispositions of assets, through sales and other transactions. These dispositions of assets resulted from our inability to maintain certain financial commitments and fund our ongoing operations.These dispositions of non-core assets have resulted in our development risks being concentrated in two primary projects in Australia and Colorado, which are both undeveloped and at this stage without proved reserves associated with them. The value of the securities of Falcon received in the sale of a 50% working interest in four exploration permits in Australia is highly volatile and subject to significant changes inmarket value, and their value has substantial implications on our future liquidity. The common stock of Falcon represents the substantial majority of current assets and our current liquidity, resulting in a concentration of risk.The sharesare subject to significant market volatility and are subject to significant restrictions on our ability to sell the securities.Accordingly, our inability to realize sufficient value from these securities and/or our inability to convert the securities into cash to fund our operations and development plans when needed, could present material adverse consequences to us. A related party controls a significant percentage of our outstanding common stock, which may enable it to control many significant corporate actions and may prevent a change in control that would otherwise be beneficial to our stockholders. Entities related to or controlled by Christian Russenberger beneficially owned approximately 28.0% of our common stock as of September 30, 2011.The control and/or significant influence held by this shareholder may have a substantial impact on matters requiring the vote of common shareholders, including the election of our directors and most of our corporate actions. Such control could delay, defer or prevent others from initiating a potential merger, takeover or other change in control that might benefit us and our shareholders. Such control could adversely affect the voting and other rights of our other shareholders and could depress the market price of our common stock. Christian Russenberger, a related party and significant shareholder, is President of Global Project Finance AG, our most significant creditor. Our convertible debentures could significantly dilute the interests of shareholders. Our 8.5% convertible debentures, in the aggregate principal amount of $6,956,292are presently convertible into shares of our common stock at any time prior to their maturity dates at conversion prices of $0.125 and $0.15, subject to adjustments for stock splits, stock dividends, stock combinations and other similar transactions.The conversion prices of the convertible debentures could be further lowered, perhaps significantly, in the event of our issuance of common stock below the convertible debentures’ conversion price, either directly or in connection with the issuance of securities that are convertible into, or exercisable for, shares of our common stock. In addition to date, we have issued five-year warrants to the holders of the convertible debentures.The warrant holders are entitled to purchase an aggregate of 52,174,223 shares of our common stock at exercise prices ranging from $0.12 to $0.28 per share, inclusive of warrants issued in consideration of certain waivers and amendments during our fiscal years ended September 30, 2011 and 2010.Both the number of warrants and the exercise price are subject to potential adjustments which could result in further dilution to our stockholders. Neither the convertible debentures nor the warrants establish a “floor” that would limit reductions in the conversion price of the convertible debentures or the exercise price of the warrants that may occur under certain circumstances. Correspondingly, there is no “ceiling” on the number of shares that may be issuable under certain circumstances under the anti-dilution adjustment in the convertible debentures and warrants.Accordingly, our issuance of the convertible debentures and warrants could significantly dilute the interests of our shareholders. 7 We are required to accrue significant amounts of interest payable on our portfolio of debt. Through a series of waivers and amendments we are no longer currently required to make interest payments on the majority of our debt portfolio. However we continue to accrue approximately $4,200,000 in interest expense on an annual basis. If we do not have cash to make interest payments at the time these interest accruals come due we may have to issue additional shares of our common stock, warrants, and or options. The issuance of shares upon exercise of outstanding warrants and options may cause immediate and significant dilution to our existing stockholders. As of September30, 2011, we have issued warrants and options to purchase a total of 110,239,223 shares of common stock.The issuance of shares upon exercise of warrants and options may result in significant dilution to the interests of our existing stockholders. Our officers, directors and advisors are engaged in other businesses, which may result in conflicts of interest. Certain of our officers, directors, and advisors also serve as directors of other companies or have significant shareholdings in other companies.To the extent that such other companies participate in ventures in which we may participate, or compete for prospects or financial resources with us, these officers and directors will have a conflict of interest in negotiating and concluding terms relating to the extent of such participation.In the event that such a conflict of interest arises at a meeting of the Board of Directors, a director who has such a conflict must disclose the nature and extent of his interest to the Board of Directors and abstain from voting for or against the approval of such participation or such terms. We depend on a limited number of key personnel who would be difficult to replace. We depend on the performance of our executive officer and key consultant. The loss of our key employee and/or consultant could negatively impact our ability to execute our strategy.We do not maintain key person life insurance policies on our employee. Substantially all of our oil and gas interests are located in the Piceance Basin of Western Colorado and in the Northern Territory in Australia, making us vulnerable to specific risks associated with operating in these geographic areas. We may be exposed to the effect of seasonal weather conditions, lease stipulations, delays or interruptions of production from these areas caused by significant governmental regulation, transportation capacity constraints, the availability and capacity of compression and gas processing facilities, curtailment of production or interruption of transportation of natural gas produced from the wells in these areas, as well as the remoteness and lack of infrastructure in the case of the Australian properties. We have limited control over activities on our oil and gas properties as we do not operate or do not intend to operate. As we do not operate the properties in which we own an interest, we do not have control over normal operating procedures, expenditures or future development of underlying properties. We are subject to various risks associated with our equity interest in Australia. A significant portion of our remaining assets are in Australia, which subjects us to various risks associated with doing business in a foreign country. These risks include, among other things: · governmental and regulatory requirements unique to the country; · exposure to foreign currency losses; · foreign taxation requirements, which can differ significantly from U.S. regulations; 8 · local economic and/or political instability; and · potential difficulties in our ability to expatriate cash and/or assets to the U.S. These risks are beyond our control, and could result in material adverse consequences to us. Risks Relating to the Oil and Gas Industry We are subject to various risks associated with the oil and gas industry, summarized as follows: • Drilling for and producing natural gas and oil are high-risk activities with many uncertainties that could adversely affect our business, financial condition or results of operations. • Competition in the oil and gas industry is intense, and many of our competitors have greater financial, technological and other resources than we do, which may adversely affect our ability to compete. • Our industry is heavily regulated which increases our cost of doing business and decreases our profitability. • Our operations must comply with complex environmental regulations that may have a material adverse effect on our business. Risks Related to Our Common Stock We are subject to various risks in respect to our common stock, summarized as follows: • Our stock price and trading volume may be volatile, which could result in losses for our stockholders. • Our common stock may not meet the criteria necessary to qualify for listing on one or more particular stock exchanges on which we seek or desire a listing. Even if our common stock does meet the criteria, it is possible that our common stock will not be accepted for listing on any of these exchanges. • Our common stock may be thinly traded, and therefore, an investor may not be able to easily liquidate his or her investment. • We have not and do not anticipate paying dividends on our common stock. ITEM1B. UNRESOLVED STAFF COMMENTS Not Required by Form 10-K for Smaller Reporting Companies. ITEM2. PROPERTIES Location and Characteristics Our headquarters are located at 1600 Stout Street, Suite 720, Denver, Colorado, 80202.We occupy approximately 200 square feet on a month to month basis and our annual rent for this space is $12,000. Currently, we own ten well bores in the Buckskin Mesa and a 24% interest in the Beetaloo Basin project (7,000,000 gross and 1,750,000 net acres), including one well, through an equity investment in Falcon Australia. The wells on these properties have not yet commenced oil and gas production. Plan of Operations In fiscal 2012, we will focus on pursuing our applications for exploration permits in Australia, as well as pursuing opportunities related to these permits in the Beetaloo Basin. We will continue to pursue opportunities to realize some type of return in our Buckskin Mesa wellbores. We will continue to reduce operating costs and attempt to reduce/renegotiate our debt, accounts payable and other liabilities. 9 Oil and Gas Reserves As of September 30, 2011 and 2010 we had no oil and gas reserves. Production Volumes, Average Sales Prices and Average Production Costs The following table sets forth certain information regarding our historical U.S. net production of oil and natural gas, and certain price and cost information. Year ended September 30, Production Data: Natural gas (Mcf) - - Oil (Bbl) - - 74 Average Prices: Natural gas (per Mcf) $ - $ - $ Oil (per Bbl) $ - $ - $ Production Costs: Lease operating expenses (per Mcf) $ - $ - $ Productive Wells As of September 30, 2011 and 2010 we did not have any producing wells. Oil and Gas Drilling Activities During the years ended September 30, 2011and 2010, we did not participate in any drilling activity. During the year ended September 30, 2009, we participated in the deepening of the Shenandoah # 1 well (Shenandoah #1A) in the Beetaloo Basin in Australia and conducted completion activities on three wells at our Buckskin Mesa Project. Oil and Gas Interests As of September30, 2011, we had no interests in any undeveloped acreage positions. Undeveloped acreage refers to acreage that has not been placed in production. Impairment of Oil and Gas Properties Costs capitalized for properties accounted for under the full cost method of accounting are subjected to a ceiling test limitation to the amount of costs included in the cost pool by geographic cost center. Costs of oil and gas properties may not exceed the ceiling which is an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties. Should capitalized costs exceed this ceiling, impairment expense equal to the costs exceeding the ceiling is recognized. As the Company did not have available capital to develop the U.S. properties, the entire U.S. Full Cost Pool was written down to $nil as of September 30, 2009.During the fiscal years ended September 30, 2011 and 2010, we recorded no impairment expenses. Depreciation, Depletion, Amortization and Accretion Depreciation, depletion, amortization and accretion expense was $1,472 in 2011 and $90,086 in 2010. 10 ITEM3. LEGAL PROCEEDINGS As of September 30, 2011, there are no legal proceedings filed or threatened (to our knowledge) against or involving the Company. ITEM4. REMOVED AND RESERVED PARTII ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock commenced trading on the OTC bulletin board on April20, 2005, under the symbol “DGEO,” and has been trading under the symbol “PHUN” since August21, 2006. The following table sets forth the high and low bid prices per share of our common stock, as reported on the OTC Link for the periods indicated. Quarter Ended High Low December 31, 2009 March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 March 31, 2011 June 30, 2011 September 30, 2011 On December , 2011 the last sale price forour common stock was $. Holders and Dividends We have neither declared nor paid cash dividends on our capital stock and do not anticipate paying cash dividends in the foreseeable future. Our current policy is to retain cash to finance operations. Our Board of Directors will determine future declaration and payment of dividends, if any, in accordance with applicable corporate law. As of December , 2011, there were 187 record holders of our common stock. Recent Sales of Unregistered Securities None. ITEM6. SELECTED FINANCIAL DATA Not Required by Form 10-K for Smaller Reporting Companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and notes appearing elsewhere in this Form10-K. 11 Results of Operations - Year Ended September30, 2011 versus Year Ended September30, 2010 Oil and Gas Revenues – Oil and gas revenues were $nil and$nil for the fiscal years ended September 30, 2011 and 2010, respectively. We sold our only revenue producing assets as of December 1, 2008. Operating Expenses General and Administrative –During 2011, general and administrative expenses were $1,439,460as compared to $2,073,513 in fiscal 2010, representing a decrease of $634,053 or 31%. The following table highlights significant general and administrative expenses for the respective periods: Period Ending September 30, Change Payroll $ $ $ ) (6 )% Consulting fees ) )% Stock - based compensation expense ) )% Legal % Investor relations ) )% Insurance office and other (478,062 ) )% Total $ $ $ ) )% Payroll Expense – As of September 30, 2011, the rightsizing of our labor force was complete as we had reduced the workforce from 30 full time equivalents as of March 31, 2009 to one full time equivalent and one full time consultant. Consulting Fees – Declined $69,983 or 60% due to the Company’s cost reduction efforts and lower activity levels. Stock-Based Compensation– Decreased to $211,888 in 2011 from $318,508 in 2010, a decrease of $106,620. This 33% decrease results from grants of options during the period being valued at a lower intrinsic value caused by significant declines in the value of our common stock. Legal Fees – Increased to $82,985 in 2011 from $30,622 in 2010, an increase of $52,363. This 171% increase is primarily attributable to increased utilization of outside legal counsel related to our efforts to find alternative uses for our Colorado property interests as well as our applications for permit applications in Australia. Investor Relations – Decreased to $289 in 2011 from $1,122 in 2010. This 74% decrease is due primarily to our focus on expense management and the status of our business. Insurance, Office, and Other – Decreased to $598,759 in 2011 from $1,076,821 in 2010, a decrease of $478,062.This 44% decrease is primarily due to the termination of office and office equipment leases, decreases in office supplies expense and significant decreases in premium expense related to our various insurance policies. Depreciation, Depletion, Amortization and Accretion – Depreciation, depletion, amortization and accretion expense was $1,472 in 2011 and $90,086 in 2010, respectively.This decrease is primarily attributable to the fact that our asset retirement obligations were fully accreted as of September 30, 2010. Other Costs and Expenses Interest Expense – During 2011, interest expense was $5,501,282 in comparison to $5,718,754incurred in 2010. The $217,472 decrease in interest expense, or 3.8% during the 2011 period, results from a reduction of interest rates on our largest debt instruments, which were reduced in connection with amendments to existing debt instruments in March 2010 and non-cash charges incurred in connection with this debt restructure in the 2010 period, offset by non-cash interest charges incurred in the current period related to our settlement related to amounts included in other accrued liabilities and as described more fully herein. 12 Net Loss –Our net loss of $7,013,787 in 2011 compared to the loss of $6,755,118 in 2010 represents an increase of $258,669 or 3.8%, as a result of the decreases in expenses as delineated above offset by non cash other income and gains incurred in the prior period. Going Concern The report of our independent registered public accounting firm on the financial statements for the years ended September30, 2011 and 2010 includes explanatory paragraphs relating to substantial doubt and uncertainty of our ability to continue as a going concern.We have generated a cumulative net loss of $292,987,591 and our current liabilities exceeded our current assets by $14,561,719 as of September30, 2011. For our 2012 fiscal year, we expect that we will be able to fund, on a very limited basis, overhead expenses from the proceeds of sales of our Falcon shares. We do not believe we will be investing cash in our properties in the foreseeable future. Our ability to establish ourselves as a going concern is dependent upon our ability to obtain additional funding in order to finance our planned operations. Management continues to negotiate with the Company’s various creditors.However, our ability to establish ourselves as a going concern is dependent upon our ability to either refinance our currently outstanding obligations or obtain additional funding and there are no assurances either of these can occur in the foreseeable future. Plan of Operation Colorado In fiscal year 2012, we will continue to focus on exploring alternative financing and/or working interest partners to further explore opportunities related to our ten wellbores in the Buckskin Mesa. Australia During fiscal 2012, we plan to focus on executing and implementing a strategy for our participation in exploration and development efforts in the BeetalooBasin project area located in Australia, through Falcon Australia, and on pursuing our three exploration permit applications. Liquidity and Capital Resources Our most recent year ended September 30, 2011 continued to be a year of significant transition for us. Our cash flows from operations continued to be insufficient for us to meet our operating commitments. Given these circumstances, our primary goal during 2011 was to ensure liquidity to continue in existence, and further our exploration activities, on a limited basis, on our remaining properties. We continued to seek financing transactions, and to seek development partners for our Buckskin Mesa Project in Colorado and our Beetaloo Basin Project in Australia through our equity investment in Falcon Australia. As of September 30, 2011, we are dependent upon proceeds from the sale of our Falcon shares, which we obtained in 2008, to cover our operating expenses. Working Capital Working capital is the amount by which current assets exceed current liabilities, and our working capital deficit is the result of having current liabilities in excess of our current assets. Our working capital is impacted by changes in our ongoing operating costs, along with the timing of operating cash receipts and disbursements, borrowings of and payments toward debt, expenditures for and sales of oil and gas properties, and increases and decreases in other assets involving cash. We are in default of the underlying debt instruments included in current liabilities, and penalty interest is accruing on this debt. As of September30, 2011, our current liabilities exceed our current assets by$14,561,719 and we had an unrestricted cash balance of $65,759. As of September30, 2010 our current liabilities exceed our current assets by $11,333,436 and we had an unrestricted cash balance of $75,624; accordingly our working capital deficit increased by $3,228,283 during 2011 primarily as a result of the decreases in the value of our remaining current assets coupled with increases in current liabilities, specifically accrued interest recorded in connection with the settlement of contingent liabilities. 13 Cash Flow – Year Ended September 30, 2011 versus Year Ended September 30, 2010 Net cash used in or provided by operating, investing and financing activities for the years ended September30, 2011 and 2010 were as follows: Year Ended September30, Net cash (used) in operating activities $ ) $ ) Net cash provided by investing activities $ $ Net cash (used) in financing activities $ - $ ) Net Cash (Used in) Operating Activities.Net cash used in operating activities of $945,286and $2,096,999 for the years ended September 30, 2011 and 2010, respectively, are attributable to our net income adjusted for non-cash charges as presented in the consolidated statements of cash flows and changes in working capital as discussed above. Net Cash Provided in Investing Activities. Net cash provided by investing activities decreased by $1,019,136 in 2011 as compared to 2010. The decrease in cash provided is primarily attributed to a decrease in the number of shares of our marketable securities sold to fund our operations during the 2011 period. Net Cash (Used in) Financing Activities.Net cash used infinancing activities decreased$17,402 in 2011 as compared to 2010 due to the fact that we did not enter into any financing transactions during the 2011 period. 2011 Financing Transactions We did not enter into any financing transactions during the fiscal year ended September 30, 2011. 2010 Financing Transactions During 2010, we completed financing transactions as follows: (1) In March and April 2010 we entered into waiver and amendment agreements with our largest creditors whereby we extended the maturity date of debt to December 31, 2014 and paid accrued interest with shares of our common stock. Interest will accrue but not be payable until December 31, 2014. In June 2010, we borrowed a total of $150,000 from officers and directors of the Company to fund our operations. The 15% per annum notes were repaid with all accrued interest in September 2010. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies and Estimates We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our Financial Statements. Oil and Gas Properties The Company utilizes the full cost method of accounting for its oil and gas properties. Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, are capitalized within a cost center on a by country basis. No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and gas properties unless the sale 14 represents a significant portion of oil and gas properties and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center. Depreciation, depletion and amortization of oil and gas properties are computed on the units-of-production method based on proved reserves. Amortizable costs include estimates of future development costs of proved undeveloped reserves. Capitalized costs of oil and gas properties may not exceed an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties. Should capitalized costs exceed this ceiling, an impairment is recognized. The present value of estimated future net cash flows is computed by applying the average of first-day-of-the-month oil and gas prices during the 12-month period ended September30, 2011 to estimated future production of proved oil and gas reserves as of year-end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions. Asset Retirement Obligation Asset retirement obligations associated with tangible long-lived assets are accounted for in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 410, “Accounting for Asset Retirement Obligations.” The estimated fair value of the future costs associated with dismantlement, abandonment and restoration of oil and gas properties is recorded generally upon acquisition or completion of a well. The net estimated costs are discounted to present values using a risk adjusted rate over the estimated economic life of the oil and gas properties. Such costs are capitalized as part of the related asset. The asset is depleted on the units-of-production method on a field-by-field basis. The liability is periodically adjusted to reflect (1)new liabilities incurred, (2)liabilities settled during the period, (3)accretion expense, and (4)revisions to estimated future cash flow requirements. The accretion expense is recorded as a component of depreciation, depletion, amortization and accretion expense in the accompanying consolidated statements of operations. Share - Based Compensation We use the Black-Scholes option-pricing model and the straight-line attribution approach to determine the fair-value of stock-based awards in accordance with FASB ASC 718,“Compensation.” The option-pricing model requires the input of highly subjective assumptions, including the option’s expected life and the price volatility of the underlying stock. The Company’s expected term represents the period that stock-based awards are expected to be outstanding and is determined based on historical experience of similar awards, giving consideration to the contractual terms of the stock-based awards, vesting schedules and expectations of future employee behavior as influenced by changes to the terms of its stock-based awards. The expected stock price volatility is based on the Company’s historical stock prices. Impairment We apply the provisions of FASB ASC 360, “Property Plant and Equipment,” which addresses financial accounting and reporting for the impairment or disposal of long-lived assets.FASB ASC 360 requires a long-lived asset to be sold to be classified as “held for sale” in the period in which certain criteria are met, including that the sale of the asset within one year is probable.FASB ASC 360 also requires that the results of operations of a component of an entity that either has been disposed of or is classified as held for sale be reported in discontinued operations if the operations and cash flows of the component have been or will be eliminated from the Company’s ongoing operations. The Company periodically reviews the carrying value of its long-term assets in relation to historical results, current business conditions and trends to identify potential situations in which the carrying value of assets may not be recoverable.If such reviews indicate that the carrying value of such assets may not be recoverable, the Company would estimate the undiscounted sum of the expected cash flows of such assets to determine if such sum is less than the carrying value of such assets to ascertain if an impairment exists. If an impairment exists, the Company would determine the fair value by using quoted market prices, if available for such assets, or if quoted market prices are not available, the Company would discount the expected future cash flows of such assets. 15 Marketable Securities Wereceived marketable equity securities as consideration from the sale of certain of our oil and gas properties, and account for them in accordance with FASB ASC 320, “Accounting for Certain Investments in Debt and Equity Securities.”We account for marketable securities by marking to market with unrealized gains and losses reflected as a component of Other Comprehensive Income, until such gains or losses become realized, at which time they are then recognized in our statement of operations. In addition, in circumstances where significant price declines are experienced subsequent to the balance sheet date, we consider whether such declines are other than temporary, after considering our expected holding period, we may record a provision for impairment in the event we do not expect the value of the securities to recover from such a decline in market value. We consider our accounting for marketable securities to involve significant management judgment that is subject to estimation. Recently Issued Accounting Pronouncements In June2011, the FASB issued Accounting Standards Update 2011-05, Presentation of Comprehensive Income. This update provides the option to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The Company does not believe that this will materially impact the presentation of its financial statements. In May2011, the FASB issued Accounting Standards Update 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . This update does not require additional fair value measurements and is not intended to establish valuation standards or affect valuation practices outside of financial reporting. This update may require certain additional disclosures related to fair value measurements. We do not expect the adoption of this update will materially impact our financial statement disclosures. Other accounting standards that have been issued or proposed by the FASB, or other standards-setting bodies, that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC did not, or are not believed by management to, have a material impact on our present or future consolidated financial statements. ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required by Form 10-K for Smaller Reporting Companies. ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 [EIDE BAILLY LLP LETTERHEAD] REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of PetroHunter Energy Corporation Denver, Colorado We have audited the accompanying consolidated balance sheets of PetroHunter Energy Corporation (the “Company”) as of September 30, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity (deficit) and comprehensive income (loss), and cash flows for the years then ended. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of PetroHunter Energy Corporation as of September 30, 2011 and 2010 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that PetroHunter Energy Corporation will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of operations. As discussed in Note 2, certain factors indicate substantial doubt that the Company will be able to continue as a going concern. The financial statements do not include any adjustments to reflect the possible future effect on the recoverability and classification of assets or the amounts and classification of liabilities that might result from the outcome of these uncertainties. As discussed in Notes 3, 4, 5, 9, 10 and 13, the Company has numerous significant transactions with related parties. /s/ Eide Bailly LLP Greenwood Village, Colorado December 20, 2011 17 PETROHUNTER ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS September 30, ASSETS Current Assets Cash and cash equivalents $ $ Receivables Other receivables — Restricted marketable securities Unrestricted marketable securities — Prepaid expenses and other assets TOTAL CURRENT ASSETS Property and Equipment, at cost Furniture and equipment, net Other Assets Restricted cash Deposits and other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Convertible notes payable Notes payable–related party Accrued interest payable Accrued interest and fees payable– related party Other accrued liabilities Asset retirement obligation TOTAL CURRENT LIABILITIES Notes payable –related party Convertible notes payable Accrued interest and fees payable– related party Accrued interest payable Asset retirement obligation TOTAL LIABILITIES Stockholders’ Deficit Preferred stock, $0.001par value; authorized 100,000,000shares; none issued — — Common stock, $0.001par value; authorized 1,000,000,000shares; 439,078,759and 439,078,759 issued and outstanding at September30, 2011 and 2010, respectively Additional paid-in-capital Other comprehensive income(loss) (118,826 ) Accumulated deficit (292,987,591 ) (285,973,804 ) TOTAL STOCKHOLDERS’ DEFICIT (69,174,120 ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to consolidated financial statements. 18 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended September30, Year Ended September30, Revenues Oil and gas revenues $ — $ — Other revenues — — Total Revenues — — Operating Expenses General and administrative Depreciation, depletion, amortization and accretion Total operating expenses Loss from Operations ) ) Other Income (Expense) Interest income 57 Interest expense ) ) Gain (loss) on sale of securities ) Gain recognized in connection with debt restructure Gain recognized in connection with asset retirement obligation revisions — Loss from equity method investment — Other income (expense) ) Loss on abandonment — Total other income (expense) ) ) Net Loss $ ) $ ) Net loss per common share— basic and diluted $ $ Weighted average number of common Sharesoutstanding— basic and diluted See accompanying notes to consolidated financial statements 19 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ (DEFICIT) AND COMPREHENSIVE LOSS Accumulated Common Stock Additional Other Total Total Paid-In Accumulated Comprehensive Stockholder’s Comprehensive Shares Amount Capital Deficit Income (Loss) (Deficit) Loss Balance, September 30, 2009 $ $ $ ) $ — $ ) $ ) Common Stock Issued in connection with modification of terms related party debt — — — Additional Paid in Capital associated with debt forgiveness- related party — — — Additional Paid in Capital associated with re-pricing of warrants related party — Common Stock Issued in connection with debt restructure — — — Additional Paid in Capital associated with re-issuance of warrants — Other comprehensive income — Stock-based compensation — Net Loss — — — ) — ) ) Balance, September 30, 2010 $ $ $ ) $ $ ) $ ) Other comprehensive income — — — ) ) ) Stock-based compensation — Net Loss — — ) — ) ) Balance, September 30, 2011 $ $ $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 20 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended September30, Year Ended September30, Cash flows used in operating activities Net loss $ ) $ ) Adjustments used to reconcile net loss to net cash used in operating activities: Stock based compensation Depreciation, depletion, amortization and accretion Loss on equity method investment — Warrants issued to settle interest costs –related party — Loss on abandonment (Gain) on estimated cost of asset retirement obligation — ) (Gain) Loss on sale of marketable securities ) ) Non cash interest expense incurred in connection with debt restructure forgiveness — Gain on forgiveness of debt ) ) Changes in operating assets and liabilities: Receivables Prepaid expenses and other assets Accounts payable and accrued expenses Due to shareholder and related parties ) Net cash used in operating activities ) ) Cash flows provided by investing activities Proceeds from sale of marketable securities Change in restricted cash — ) Net cash provided by investing activities Cash flows from financing activities Borrowing on short-term notes payable — ) Proceeds from related party borrowings — Payments on related party borrowings — ) Net cash (used in) financing activities — ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 21 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended September30, Year Ended September30, Supplemental schedule of cash flow information Cash paid for interest $ — $ Cash paid for income taxes $ — $ — Supplemental disclosures of non-cash investing and financing activities Common shares issued inconnection with debt forgiveness $ — $ 59 Warrant value associated with re-pricing of stock purchase warrants issued in connection with amendments to debt instruments $ — $ Accounts payable and other amounts relieved in connection with equity method investment $ — $ See accompanying notes to consolidated financial statements. 22 PETROHUNTER ENERGY CORPORATION NOTESTO CONSOLIDATED FINANCIAL STATEMENTS Note1— Organization and Basis of Presentation We are an oil and gas exploration company, and we currently own oil and gas leasehold interests located in Western Colorado (Piceance Basin) and in Australia (Beetaloo Basin) through an equity investment in another entity. We are incorporated in the State of Maryland. Our predecessor, Digital Ecosystems Corp. (“Digital”), was incorporated on February 21, 2002 under the laws of the state of Nevada.On February 10, 2006, Digital entered into a Share Exchange Agreement (the “Exchange Agreement”) with GSL Energy Corporation (“GSL”) and certain shareholders of GSL pursuant to which Digital acquired more than 85% of the issued and outstanding shares of common stock of GSL in exchange for shares of Digital’s common stock.The Exchange Agreement was completed on May 12, 2006.At that time, GSL’s business, which was formed in 2005 for the purpose of acquiring, exploring, developing and operating oil and gas properties, became Digital’s business and GSL became a subsidiary of Digital. Since this transaction resulted in the former shareholders of GSL acquiring control of Digital, for financial reporting purposes, the business combination was accounted for as an additional capitalization of Digital (a reverse acquisition with GSL as the accounting acquirer). Subsequent to the closing of the Exchange Agreement, Digital acquired all the remaining outstanding stock of GSL, and effective August 14, 2006, Digital changed its name to PetroHunter Energy Corporation (“PetroHunter”) and reincorporated under the laws of the state of Maryland.Likewise, in October 2006, GSL changed its name to PetroHunter Operating Company. Effective January 1, 2007, we acquired all of the common shares of Sweetpea Petroleum Pty Ltd. (“Sweetpea”). Unless otherwise noted in this report, any description of “us” or “we” refers to PetroHunter Energy Corporation and its subsidiaries. Financial information in this report is presented in U.S. dollars. Note2— Summary of Significant Accounting Policies Basis of Accounting – The accompanying financial statements have been prepared on the basis of accounting principles applicable to a going concern, which contemplates the realization of assets and extinguishment of liabilities in the normal course of business. The report of our independent registered public accounting firm on the financial statements for the years ended September30, 2011 and 2010 includes an explanatory paragraph relating to substantial doubt and uncertainty of our ability to continue as a going concern.As shown in the accompanying statements of operations, we have an accumulated deficit of $292,987,591 and a net loss of $7,013,787 for the year ending September30, 2011, and as of that date our current liabilities exceeded our current assets by $14,561,719. The Company’s ability to meet its contractual obligations and remit payment to its vendors depends on its ability to generate additional financing. PetroHunter's management continues to explore arrangements and whereby it may raise additional capital through the sale of existing assets and or through joint ventures related to its pending permit applications as well as through a potential debt or equity issuance. However there are no assurances the plans of the Company will result in its ability to raise funds. If the Company is unable to execute these plans it may have to cease operations or curtail operations further. Cash and Cash Equivalents– We consider investments in highly liquid financial instruments with an original stated maturity of three months or less to be cash equivalents. Comprehensive Income (Loss) – FASB ASC 220, “Comprehensive Income,” establishes standards for reporting and display of comprehensive income and its components in financial statements. It requires that all items that are required to be recognized under accounting standards as components of comprehensive income be reported in the financial statement that is displayed with the same prominence as other financial statements.The Company’s comprehensive loss consists of both net losses on foreign currency translation adjustments and unrecognized gains 23 in connection with mark to market adjustments on its marketable securities and it is presented in the accompanying consolidated statements of shareholders' deficit and comprehensive income (loss). Concentration of Credit Risk – Financial instruments which potentially subject us to concentrations of credit risk consist of cash and marketable securities. We periodically evaluate the credit worthiness of financial institutions, and maintain cash accounts only with major financial institutions, thereby minimizing exposure for deposits in excess of federally insured amounts. On occasion, the Company may have cash in banks in excess of federally insured amounts. We believe that credit risk associated with cash is remote. Marketable securities credit risk is discussed later in Note 3 – Restricted Cash and Marketable Securities. Fair Value – We apply the provisions of FASB ASC 820, “Fair Value Measurements.” The carrying amounts reported in the consolidated balance sheets for cash, receivables, marketable securities, prepaid assets, accounts payable and accrued liabilities approximate fair value because of the immediate or short-term maturity of these financial instruments. Fair values of assets and liabilities measured on a recurring basis as of September 30, 2011 included restricted and unrestricted marketable securities, recorded at fair values of $650,000 and $1,852,241, respectively, which had quoted prices in active markets for identical assets (level 1) of $ $650,000 and $1,852,241, respectively. Impairment –We apply the provisions of FASB ASC 360, “Property Plant and Equipment,” which addresses financial accounting and reporting for the impairment or disposal of long-lived assets.FASB ASC 360 requires a long-lived asset to be sold to be classified as “held for sale” in the period in which certain criteria are met, including that the sale of the asset within one year is probable.FASB ASC 360 also requires that the results of operations of a component of an entity that either has been disposed of or is classified as held for sale be reported in discontinued operations if the operations and cash flows of the component have been or will be eliminated from the Company’s ongoing operations. The Company periodically reviews the carrying value of its long-term assets in relation to historical results, current business conditions and trends to identify potential situations in which the carrying value of assets may not be recoverable.If such reviews indicate that the carrying value of such assets may not be recoverable, the Company would estimate the undiscounted sum of the expected cash flows of such assets to determine if such sum is less than the carrying value of such assets to ascertain if an impairment exists. If an impairment exists, the Company would determine the fair value by using quoted market prices, if available for such assets, or if quoted market prices are not available, the Company would discount the expected future cash flows of such assets. Income Taxes – We record income taxes under the asset and liability method prescribed by FASB ASC 740, “Income Taxes.” Under this method, deferred tax assets and liabilities are recognized for temporary differences between the financial statement amounts and the tax basis of certain assets and liabilities by applying statutory rates in effect when the temporary differences are expected to reverse. Loss Per Common Share – We do not report fully diluted loss per common share as the effect would be anti-dilutive. Marketable Securities – Weaccount for marketable securities with FASB ASC 320, “Accounting for Certain Investments in Debt and Equity Securities.” We account for marketable securities by marking to market with unrealized gains and losses reflected as a component of Other Comprehensive Income, until such gains or losses become realized, at which time they are then recognized in our statement of operations. In addition, in circumstances where significant price declines are experienced subsequent to the balance sheet date, we consider whether such declines are other than temporary. After considering our expected holding period, we may record a provision for impairment in the event we do not expect the value of the securities to recover from such a decline in market value. We consider our accounting for marketable securities to involve significant management judgment that is subject to estimation. Oil and Gas Properties– The Company applies the full cost method of accounting for its oil and gas properties. Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, are capitalized within a cost center on a by country basis. No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and 24 gas properties unless the sale represents a significant portion of oil and gas properties and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center. Depletion of oil and gas properties is computed on the units-of-production method based on proved reserves. This includes estimates of future development costs of proved undeveloped reserves. Capitalized costs of oil and gas properties may not exceed an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties. Should capitalized costs exceed this ceiling, an impairment is recognized. Property and Equipment – Property and equipment are stated at cost and depreciated using the straight-line method over the estimated useful lives of the related assets approximating seven years. Leasehold improvements are amortized over the shorter of the lease term or the estimated useful lives of the related assets using the straight-line method. We have capitalized costs associated with various equipment leases in accordance with FASB ASC 840, “Accounting for Leases.” These amounts have been presented as components of our property and equipment in our consolidated balance sheets. Reclassifications – Certain prior period amounts have been reclassified in the consolidated financial statements to conform to the current period presentation. Restricted Cash – Restricted cash consists of certificates of deposit, underlying letters of credit for exploration permits, state and local bonds and guarantees to vendors. Revenue Recognition – Historically we recognized revenues from the sale of natural gas and crude oil related to our interests in producing wells when delivery to the customer has occurred and title has transferred. Revenue is presented on a gross basis, prior to deductions for taxes and gathering expenses. Share-Based Compensation – We use the Black-Scholes option-pricing model and the straight-line attribution approach to determine the fair-value of stock-based awards in accordance with FASB ASC 718, “Stock Compensation.” The option-pricing model requires the input of highly subjective assumptions, including the option’s expected life and the price volatility of the underlying stock. The Company’s expected term represents the period that stock-based awards are expected to be outstanding and is determined based on historical experience of similar awards, giving consideration to the contractual terms of the stock-based awards, vesting schedules and expectations of future employee behavior as influenced by changes to the terms of its stock-based awards. The expected stock price volatility is based on the Company’s historical stock prices. Use of Estimates – The preparation of our consolidated financial statements in accordance with Generally Accepted Accounting Principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates. Our significant estimates include the estimated life of long-lived assets, asset retirement obligation liabilities, accruals for various liabilities and the market value of securities. Asset Retirement Obligation – Asset retirement obligations associated with tangible long-lived assets are accounted for in accordance with FASB ASC 410,” Accounting for Asset Retirement Obligations.” The estimated fair value of the future costs associated with dismantlement, abandonment and restoration of oil and gas properties is recorded generally upon acquisition or completion of a well. The net estimated costs are discounted to present values using a risk adjusted rate over the estimated economic life of the oil and gas properties. Such costs are capitalized as part of the related asset. The liability is periodically adjusted to reflect (1)new liabilities incurred, (2)liabilities settled during the period, (3)accretion expense, and (4)revisions to estimated future cash flow requirements. Accretion expense is recorded as a component of depreciation, depletion, amortization and accretion expense. Recently Issued Accounting Pronouncements In June2011, the FASB issued Accounting Standards Update 2011-05, Presentation of Comprehensive Income. This update provides the option to present the total of comprehensive income, the components of net income and the 25 components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The Company does not believe that this will materially impact the presentation of its financial statements. In May2011, the FASB issued Accounting Standards Update 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . This update does not require additional fair value measurements and is not intended to establish valuation standards or affect valuation practices outside of financial reporting. This update may require certain additional disclosures related to fair value measurements. We do not expect the adoption of this update will materially impact our financial statement disclosures. Other accounting standards that have been issued or proposed by the FASB, or other standards-setting bodies, that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. Note 3 - Restricted Cash and Marketable Securities As of September 30, 2011, long term restricted cash consists of $85,000 in certificates of deposit and letters of credit for exploration permits and state and local bonds. As of September 30, 2011, we have recorded $650,000 in marketable securities on our Consolidated Balance Sheet, representing the 5,000,000 shares of Falcon common stock that we held on this date. As of September 30, 2011, 5,000,000 shares were restricted through various agreements wherein they had been pledged as collateral. As described in Note 2, we have accounted for these securities in accordance with FASB ASC 320, “Accounting for Certain Investments in Debt and Equity Securities.” Note 4- Fair Value Measurement and Disclosure The following table summarizes financial assets measured at fair value on a recurring basis as of September 30, 2011 and 2010, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: September 30: Quoted Prices In an Active Significant Other Significant Market for Observable Unobservable Identical Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Total Marketable equity securities - Falcon $ $
